DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 23-27, 40, 41, 43-47, 49, and 50 are pending. 
3.	Claims 23-27, 40, 41, 43-47, 49, and 50 are examined herein. 
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
Claim Rejections - 35 USC § 112 - Indefiniteness
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “wherein the sunflower seed is a true seed, seed piece, sucker, corm, bulb, fruit, tuber, grain, cutting or cut shoot” renders the claim indefinite.  It is unclear how a seed, which comprises an embryo, could be equated with plant parts that can be used for vegetative propagation, such as a cutting.  One of ordinary skill in the art would recognize that the seed is genetically distinct from said plant parts.  
Moreover, the limitation “wherein the sunflower seed is … seed piece” amounts to a broad recitation (seed piece) with a narrower statement of the limitation (seed).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For this additional reason, the metes and bounds of the claim are unclear. 
Claim Rejections - 35 USC § 112 - Fourth Paragraph
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 44 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant's argument submitted on May 25, 2022 has been fully considered but it is not persuasive.
	Claim 44 is directed to the sunflower plant of claim 26 (dependent form claim 23), wherein the phenotype of herbicide tolerance is tolerance to an herbicide selected from the recited group.  As set forth in the obviousness rejection below, the mutant AHAS alleles recited in claim 23 confer tolerance to imidazolinones.  Claim 44 thus recites an inherent property of the plant and does not introduce any further structural limitations to said plant beyond the presence of the mutant alleles recited in claim 23.  For this reason, claim 44 fails to properly further limit the subject matter of the claim from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments.
Applicant argues that the claim has been amended and is properly further limiting.  Applicant argues that “The Office Action’s position that the “subject matter claimed” is limited to the preamble of the claim is improper” (page 6). Applicant cites In re Stepan decision for support (page 6). 
This is not found to be persuasive.  First, none of the previous Office Actions took the position that the subject matter claimed is limited to the preamble, and it is unclear on what basis Applicant reaches that conclusion.  The Examiner maintains, however, that the claim, considered in its entirety, is not properly further limiting for the reasons set forth above. 
The argument based on the In re Stepan decision is not persuasive because Stepan is factually distinguishable from the instant case.  In Stepan, the claims were directed to herbicidal formulations comprising glyphosate salt and a surfactant system (page 2 of the Opinion; available at http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/16-1811.  Opinion.8-23-2017.1.PDF).  The Federal Circuit explained: “The claimed surfactant system contains four elements.  The first three elements describe the surfactants, and their respective ranges, that comprise the surfactant system.  The fourth element limits the combination of those surfactants to only those combinations that produce a cloud point above at least 70ºC or no cloud point at all.  The cloud point thus limits and defines the scope of what surfactant combinations satisfy the claimed composition.  It therefore may be that not all compositions that contain the claimed combination and range of surfactants fall within the claims” (page 10 of the Opinion; emphasis supplied). 
In the instant case, the recitation of “a phenotype of synergistic level of resistance” in no way limits the structure of the claimed Brassica juncea plant comprising the two mutant AHASL alleles.  In Stephan, the limitation “at least 70ºC” actually limited the combination of the surfactants in the claimed composition, and thus the structure of said composition.  In contrast, here, a prima facie obvious sunflower plant and seed comprising the two mutant AHASL alleles at issue will read on the structure of the sunflower plant and sed of the instant claims, regardless of whether said prima facie obvious plant “comprises the herbicide-resistance characteristics of a sunflower plant that is heterozygous for the first allele.” 
The Examiner maintains that the recitation of the phenotype does not impart any further structural limitations to the product claimed in claim 26.  In addition, given the teachings of the prior art regarding a sunflower plant and seed comprising either of the recited substitutions, the property of tolerance to imidazolinones, including at least one of those recited in claim 44 would be inherent in the structure of the plant of claim 26 (see the obviousness rejection below).  
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 23-27, 40, 41, 43, and 44 remain and claims 49 and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159), Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), and Fernandez-Martinez et al (Euphytica (1989) 41:39-51).  Applicant's argument submitted on May 25, 2022 has been fully considered but it is not persuasive.
	The claims are drawn to a sunflower seed comprising a first AHASL1 allele encoding a first AHASL1 protein comprising an alanine to threonine substitution at a position corresponding to position 7 of SEQ ID NO: 20, and a second allele of said AHASL1 gene, encoding a second AHASL1 protein comprising an alanine to valine substitution at the position corresponding to position 90 of SEQ ID NO: 20, wherein said seed produces extractable seed oil with “at least about” 85% oleic acid or comprises extractable seed oil comprising “about 85.79% to about 88.97%” oleic acid; wherein a plant grown from the seed comprises the herbicide-resistance characteristics of a sunflower plant that is heterozygous for the first allele; including wherein the sunflower seed is a descendant of a sunflower plant line GM40 or GM1606.  The claims are drawn to a method for controlling weeds comprising the use of said seed.  
The following is noted with regard to claim interpretation.  With regard to the limitation “herbicide resistance characteristics of a sunflower plant that is heterozygous for the first allele,” the term “first allele” refers to the A122T allele.  Given that claim 23 recites a combination of the A122T allele and the A205V allele, the claim will encompass a plant that is heterozygous for either of the two alleles.  That plant will inherently comprise said characteristics. 
Claim 23 also recites “wherein said first allele is an allele of the AHASL gene of line GM40 or GM1660.”  The specification teaches that the herbicide tolerance allele present in said two lines is the A122T mutant AHASL (see page 15, lines 14-33).  Said limitation thus does not introduce any further structural limitations to said allele beyond the substitution expressly recited in the “wherein” clause in line 3 of the claims. 
Claims 24 and 25 require that the claimed seed be a descendant of lines GM40 or GM1606.  The claims, however, do not limit said descendant by a filial generation or by any characteristics other than the presence of the two mutant AHASL1 alleles recited in claim 23.  As a result, claims 24 and 25, as well as 23, will encompass any sunflower seed comprising said alleles and having at least about 85% oleic acid.  It is noted that the only herbicide resistance characteristics described for lines GM40 and GM1606 are those conferred by the presence of the A107T substitution.  In the new claim 49, the limitation “about 85.79% to about 88.97% oleic acid,” due to the use of the term “about” is read as comprising a range that will encompass 85%.  
Jander et al teach a nucleic acid molecule encoding functional AHAS that has the A122T (A107T in sunflower) substitution; and an imidazolinone-resistant sunflower plant comprising that nucleic acid (claims 1, 2, 7 and 8).  Jander et al teach obtaining non-transgenic plants with imidazolinone resistance obtained by EMS mutagenesis (Example 1, beginning at paragraph 71; Example 2, beginning at paragraph 78).  Jander et al teach that imidazolinones, such as imazapyr, could be used alone or in combination with other herbicides for post-emergence control of weeds growing with resistant sunflower; and that a variety of imidazolinone herbicides could be used to protect resistant sunflower plants from weeds (Jander et al, pg. 7, paragraph 68).  Jander et al teach that the A122T substitution confers resistance to imidazolinones but not sulfonylureas (paragraph 0017; 0025). 
Jander et al do not teach a sunflower seed comprising an AHASL1 allele encoding and AHASL1 protein with the A107T substitution and having at least 85% oleic acid content. 
Kolkman et al teach a sunflower plant comprising at least one copy of an AHASL1 polynucleotide encoding an herbicide resistance AHASL1 protein (Fig. 2 on pg. 1152).  Kolkman et al teach that a proline to leucine mutation at position 182 (P197L in the Arabidopsis numbering) and an alanine to valine mutation at position 190 (A205V in the Arabidopsis numbering) of AHASL1 confer resistance to imidazolinone and sulfonylurea herbicides, such as imazethapyr and chlorimuron (pg. 1153, right col; pg. 1157).  Kolkman et al teach that the A205V substation in AHASL1 is partially dominant and does not confer complete tolerance to imidazolinones (paragraph spanning pg. 1157 and 1158). 
Kolkman et al teach introgressing resistance genes to AHASL inhibiting herbicides from resistant populations into elite inbred lines for the purpose of developing herbicide resistant sunflower cultivars and hybrids (Kolkman et al pg. 1148, left col., second full paragraph).  Kolkman et al teach that in plants, five highly conserved amino acids, A122, P197, W574, and S653 (in Arabidopsis, corresponding to A107, P182, W559, and A638 in sunflower), when mutated, confer resistance to one or more AHAS-inhibiting herbicides (pg. 1148, left col.).  
Kolkman et al teach an amino acid sequence that is 99.8% identical to the instant SEQ ID NO: 20.  The instant specification defines SEQ ID NO: 20 as truncated sunflower AHASL with the A107T substitution (see pg. 11).  The sequence of Kolkman et al differs from the instant SEQ ID NO: 20 at a single amino acid residue: the sequence of Kolkman et al has an alanine at position 107.  The sequence alignment is set forth below:
RA   Kolkman J.M., Slabaugh M.B., Bruniard J.M., Berry S., Bushman B.S.,
RA   Olungu C., Maes N., Abratti G., Zambelli A., Miller J.F., Leon A.,
RA   Knapp S.J.;
RT   "Acetohydroxyacid synthase mutations conferring resistance to
RT   imidazolinone or sulfonylurea herbicides in sunflower.";
RL   Theor. Appl. Genet. 109:1147-1159(2004).
CC   -!- CATALYTIC ACTIVITY: 2 pyruvate = 2-acetolactate + CO(2).
CC       {ECO:0000256|RuleBase:RU003591}.
CC   -!- COFACTOR:
CC       Name=Mg(2+); Xref=ChEBI:CHEBI:18420;
CC         Evidence={ECO:0000256|RuleBase:RU003591};
CC       Note=Binds 1 Mg(2+) ion per subunit.
CC       {ECO:0000256|RuleBase:RU003591};
CC   -!- COFACTOR:
CC       Name=thiamine diphosphate; Xref=ChEBI:CHEBI:58937;
CC         Evidence={ECO:0000256|RuleBase:RU003591};
CC       Note=Binds 1 thiamine pyrophosphate per subunit.
CC       {ECO:0000256|RuleBase:RU003591};
CC   -!- PATHWAY: Amino-acid biosynthesis; L-isoleucine biosynthesis; L-
CC       isoleucine from 2-oxobutanoate: step 1/4.
CC       {ECO:0000256|RuleBase:RU003591}.
CC   -!- PATHWAY: Amino-acid biosynthesis; L-valine biosynthesis; L-valine
CC       from pyruvate: step 1/4. {ECO:0000256|RuleBase:RU003591}.
CC   -!- SIMILARITY: Belongs to the TPP enzyme family.
CC       {ECO:0000256|RuleBase:RU362132}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see http://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution-NoDerivs License
CC   -----------------------------------------------------------------------
DR   EMBL; AY541451; AAT07322.1; -; Genomic_DNA.
DR   ProteinModelPortal; Q5VB49; -.
DR   UniPathway; UPA00047; UER00055.
DR   UniPathway; UPA00049; UER00059.
DR   GO; GO:0003984; F:acetolactate synthase activity; IEA:UniProtKB-EC.
DR   GO; GO:0050660; F:flavin adenine dinucleotide binding; IEA:InterPro.
DR   GO; GO:0000287; F:magnesium ion binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0030976; F:thiamine pyrophosphate binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0009097; P:isoleucine biosynthetic process; IEA:UniProtKB-UniPathway.
DR   GO; GO:0009099; P:valine biosynthetic process; IEA:UniProtKB-UniPathway.
DR   InterPro; IPR012846; Acetolactate_synth_lsu.
DR   InterPro; IPR029035; DHS-like_NAD/FAD-binding_dom.
DR   InterPro; IPR029061; THDP-binding.
DR   InterPro; IPR012000; Thiamin_PyroP_enz_cen_dom.
DR   InterPro; IPR012001; Thiamin_PyroP_enz_TPP-bd_dom.
DR   InterPro; IPR000399; TPP-bd_CS.
DR   InterPro; IPR011766; TPP_enzyme-bd_C.
DR   Pfam; PF02775; TPP_enzyme_C; 1.
DR   Pfam; PF00205; TPP_enzyme_M; 1.
DR   Pfam; PF02776; TPP_enzyme_N; 1.
DR   SUPFAM; SSF52467; SSF52467; 1.
DR   SUPFAM; SSF52518; SSF52518; 2.
DR   TIGRFAMs; TIGR00118; acolac_lg; 1.
DR   PROSITE; PS00187; TPP_ENZYMES; 1.
PE   3: Inferred from homology;
KW   Amino-acid biosynthesis {ECO:0000256|RuleBase:RU003591};
KW   Branched-chain amino acid biosynthesis
KW   {ECO:0000256|RuleBase:RU003591};
KW   Magnesium {ECO:0000256|RuleBase:RU003591};
KW   Metal-binding {ECO:0000256|RuleBase:RU003591};
KW   Thiamine pyrophosphate {ECO:0000256|RuleBase:RU362132};
KW   Transferase {ECO:0000256|RuleBase:RU003591,
KW   ECO:0000313|EMBL:AAT07322.1}.
FT   DOMAIN       83    247       TPP_enzyme_N. {ECO:0000259|Pfam:PF02776}.
FT   DOMAIN      275    407       TPP_enzyme_M. {ECO:0000259|Pfam:PF00205}.
FT   DOMAIN      469    624       TPP_enzyme_C. {ECO:0000259|Pfam:PF02775}.
SQ   SEQUENCE   655 AA;  71322 MW;  3AF7DF2D81C31752 CRC64;

  Query Match             99.8%;  Score 2026;  DB 40;  Length 655;
  Best Local Similarity   99.7%;  
  Matches  391;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 FAYPGGTSMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 60
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 FAYPGGASMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 160

Qy         61 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 220

Qy        121 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 280

Qy        181 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 340

Qy        241 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 400

Qy        301 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        401 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 460

Qy        361 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 392
              ||||||||||||||||||||||||||||||||
Db        461 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 492

	As one skilled in the art would recognize, the amino acid sequence of Kolkman et al corresponds to the non-mutated form of the instant SEQ ID NO: 20, and also makes obvious the genus of nucleic acid sequences encoding it. 
	Kmiec et al teach methods and oligonucleotides for targeted modification of AHASL genes (Table 11 on pg. 19-28; claim 1 and 12).  Kmiec et al teach making alterations at several positions of the AHASL of Arabidopsis and a number of other species (Table 11, beginning at pg. 19, paragraph 120).  Kmiec et al teach using the methods of their invention in sunflower (pg. 4, paragraph 19). 
	Fernandez-Martinez et al teach sunflower lines that are true breeding for high oleic acid content (average of higher than 85%, including 94%) (Abstract; pg. 41, both col.). 
At the time the invention was made, it would have been prima facie obvious to use the oligonucleotide-based mutagenesis method of Kmiec et al or the EMS-based mutagenesis method of Jander et al and introduce the A122T (A107T) substitution into the AHASL1 gene of any sunflower plant, including a sunflower plant whose seeds have oleic acid content of 85% or higher, such as the plants of Fernandez-Martinez.  
It would have been obvious to use the introgression methods taught by Kolkman et al, and to cross the resultant sunflower plants comprising the A107T mutation with a sunflower plant comprising the A190V substitution, as taught by Kolkman et al, thus obtaining sunflower plants comprising these two mutations on different AHASL1 alleles.  
The phenotype of tolerance to an imidazolinone herbicide of a sunflower plant grown from said resultant seed would not have been unexpected given the known properties of the A122T and the A205V substitutions, as taught by Jander and Kolkman et al.  
It would have been obvious to use the resultant plants or their seeds in a method of weed control, using any appropriate imidazolinone herbicide, such as those taught by Kolkman et al and Jander et al, including imazapyr, wherein the herbicide is applied to the resistant sunflower plant and the weeds, as suggested by Jander and as a matter of routine industry practice.  Obtaining the seeds of said plants would have been obvious given that sunflower is a seed crop.
Given the teachings of Kmiec et al and Jander et al, and given the routine nature of the introgression methods of Kolkman et al, one would have had reasonable expectation of success in obtaining said plants comprising two AHASL1 alleles each comprising a different herbicide resistance mutation.
One would have been motivated to combine said teachings given the express suggestion of Jander et al and given the agronomic desirability of sunflower plants resistant to both, sulfonylureas and imidazolinones, and having high oleic acid content.  One would have been also motivated to cross two sunflower plants comprising the A107T substitution in the AHASL1 with a plant comprising the A205V substitution given the teachings of Kolkman. 
Given that Jander et al and Kmiec et al successfully reduced their inventions to practice, given the limited number of known herbicide resistance AHAS mutations, and given the conserved nature of the enzyme, as taught by Kolkman et al and well-known in the art, one would have had reasonable expectation of success of using the mutagenesis method of either Jander et al or Kmiec et al, followed by a routine breeding method, including that taught by Kolkman et al to arrive at the instant invention. 

11.	Claims 45-47 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159), Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), and Fernandez-Martinez et al (Euphytica (1989) 41:39-51), as applied to claim 23, and further in view of Garcia-Torres et al (Weed Technology (1995) 9:819-824).  Applicant's argument submitted on May 25, 2022 has been fully considered but it is not persuasive.
	The claims are directed to the sunflower seed of claim 23, further comprising an effective amount of an AHAS inhibiting herbicide, including an imidazolinone, on the surface.  
	The teachings of Jander et al, Kolkman et al, Kmiec et al, and Fernandez-Martinez et al are set forth above.  The references do not expressly teach a sunflower seed comprising a herbicide coating. 
	Garcia-Torres et al teach pre-emergent application of imazethapyr, imazapyr, and chlorsulfuron in sunflower to control broomrape, a parasitic plant (Garcia-Torres et al, Abstract). 
	At the time the invention was made, it would have been prima facie obvious to modify the seeds made obvious by the teachings of Jander et al, Kolkman et al, Fernandez-Martinez et al, and Kmiec et al by coating them with any appropriate AHAS inhibitor herbicide, including those taught by Garcia-Torres.  One would have been motivated to do so in order to protect the sunflower seeds, pre-emergence, from broomrape, a common sunflower parasite. 
Response to Arguments. 
Applicant maintains the previously submitter arguments, including those directed to impermissible hindsight, motivation, and the number of known AHASL substitutions (pages 8 and 11-13).  Applicant cites Ex parte Christensen, Ex parte Malec, and In re Stepan for support of the position that the recited phenotype would not have been inherent or naturally flowed from the structure of the prima facie obvious plant (pages 9-11).  Applicant cites paragraph 7 from the previously submitted Declaration of Dr. Mankin and refers to the graphs in said declaration for support of the unexpected results argument (pages 13-14). 
This is not found to be persuasive.  To the extent that the instant Remarks reiterate the previously submitted arguments, they were addressed in detail in the previous Office Actions and remain unpersuasive for the reasons of record.  This includes the Declaration of Dr. Mankin, including the argument and data it presents, which were considered in the previous Office Action, but not found sufficient to overcome the instant rejection. 
Applicant’s analogy to the cited legal opinions is not persuasive. The In re Stepan decision is factually distinguishable, as explained above. The Ex parte Malec presents a situation similar to that in Stepan: a parameter limiting the claimed composition, and is distinguishable for the same reason.
With regard to Applicant’s argument based on the Ex parte Christensen decision, it is not persuasive either.  In Christensen, neither the prior art nor the specification identified any structures within SEQ ID NO: 2 that were responsible for the claimed cold tolerance phenotype, or described the mechanisms involved.  In contrast, in the instant case, the AHASL substitutions A122T and A205V and their herbicide tolerance properties were well-known in the prior art. 
The Examiner maintains that the instant invention amounts to combining two alleles each encoding an AHASL with an individual substitution, in the same sunflower plant.  Both substitutions at issue were well-known in the art at the time of invention, as were the herbicide tolerance properties they confer.  The conserved nature of the domains in which they are located was well-recognized as well. Both the methods for predictably introducing said substitutions into the AHASL of a sunflower plant, as well as the motivation to do so were also taught in the prior art.  The rejection is maintained. 
Conclusion
12.	No claims are allowed
13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/
Primary Examiner, Art Unit 1662